DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
	Claims 1-2 and 8-19 were cancelled.  Claim 3 was amended.  Claim 20 is new. Claims 3-7 and 20 are pending. 
	With regard to the art rejection, applicant argues that the claims do not disclose the newly amended material.  The examiner disagrees.  Argue ¶22 discloses various types of mobile devices that the user can access the list from.  Argue ¶25 discloses that the list could be presented to a user’s devices, thus, a plurality of mobile devices is taught.  Moreover, as a user can access their account from any computing device (see ¶22 regarding storing the list in a user’s account) the list is shared with multiple devices.  Further, Argue ¶37 discloses receiving an indication that an item from the list has been retrieved.  That updates the list in the server, thus, the list is updated to indicate that the item has been picked up, see also ¶39 where an updated list is provided by the server and also ¶30-36.   Thus, Argue discloses the amendment and the rejection is maintained.
	With regard to the 101 rejection, applicant argues that the claims are not abstract and provides a technological improvement.  However, applicant’s claims merely updates data in a shopping list and is very much a method of organizing human activity as well as a fundamental economic activity.  Further 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-7 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.

Claims 3-7 and 20 are directed to a process, however, claims 3-7 and 20 are directed to a judicial exception (i.e. an abstract idea).

Claim 3 recites receiving a list of a plurality of items, sharing the list with a plurality of mobile devices, the plurality of mobile devices display the plurality of mobile devices display the plurality of items on the list, provide an updated list to the plurality of mobile devices, wherein the updated list indicates that a selected item from the plurality of items has been picked up and the mobile devices display the updated list indicating the selected item has been picked up; determining locations of the plurality of items within a store of the retailer; and communicating the locations of the plurality of items to a mobile devices selected form the plurality of mobile devices. 


The above limitations recite the steps of assisting a shopper in shopping for goods (Specification ¶ 0004). The limitations of receiving a list of a plurality of items, sharing the list with a plurality of mobile devices, the plurality of mobile devices display the plurality of mobile devices display the plurality of items on the list, provide an updated list to the plurality of mobile devices, wherein the updated list indicates that a selected item from the plurality of items has been picked up and the mobile devices display the updated list indicating the selected item has been picked up; determining locations of the plurality of items within a store of the retailer; and communicating the locations of the plurality of items to a mobile devices selected form the plurality of mobile devices describe commercial or legal interactions by reciting sales activities/behaviors and business relations and as such fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements-a processor and a mobile device carried by a user.  The processor and mobile device are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) (Specification ¶ 0041, 0042, 0044, 0091-0096) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.

Further, the use of conventional computer elements to send or receive business information between various computer terminals are insignificant extra-solutions activity of mere data gathering or outputting in conjunction with an abstract idea (See M.P.E.P 2106.05 (g)).

Although these additional computer-related elements are recited, claim 3 merely invokes such additional elements as a tool to perform the abstract idea. Implementation of an abstract idea on a generic computer is not indicative of integration into a practical application. Similar to the limitations of Alice Corp. Pty. Ltd. V. CLS Bank lnt’l, claim 1 merely recites a commonplace business method (i.e., assisting a shopper in shopping for goods) being applied on a general purpose computer as Applicant’s specification explains in a high level of generality (Applicant’s specification ¶ 0041, 0042, 0044, 0091-0096).

Furthermore, claim 3 generally links the use of the abstract idea to a particular technical environment or field of use (i.e.  “electronic”).  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  

Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Further, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and mobile device amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Further the additional elements (i.e, processor and mobile device) are used in a generic manner and operates using well-understood, routine and conventional functions.  For example the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner.

The use of generic computer components to send or receive business information between various computer terminals is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas (See M.P.E.P. 2106.05(d)(II)).  Similarly, the use of generic computer components to perform accounting functions is likewise the well-understood, routine, and conventional computer functions of receiving, processing, and storing data and does not impose any meaningful limit on the computer implementation of the identified abstract ideas (See M.P.E.P. 2106.05(d)(II)).



The claimed functions can be carried out in existing computers long in use, no new machinery being necessary. Claim 3 merely assumes the availability of physical components including a computing system, for input and output.

The claim elements when considered individually and when considered as an ordered combination (i.e. as a whole), are directed to an abstract idea without significantly more.  The claim is not patent eligible.

Furthermore, as discussed above with respect to the (“electronic”), claim 3 merely recites the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Applicant has not invented an improved technological system; rather, the recited invention employs additional elements recited in a merely generic manner and functioning in well-understood, routine, and conventional manners to send and receive information, while rendering specific information only defined by the information contained therein. In this regard, claim 1 parallels Ultramercial in that claim 1 broadly and generically claims use of generic computer 

Dependent claims 4-7 and 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 4-7 merely performs additional data processing and display.  Claim 20 merely adds generic display functionality at a high level.  The dependent claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The additional limitations amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least similar reasons as discussed above with respect to claim 3, dependent claims 3-7 and 20 are directed to an abstract idea without significantly more.  Therefore, dependent claims 3-7 and 20 are not patent eligible.

Therefore claims 3-7 and 20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Argue et al., US 2016/0063609 A1 (as cited by applicant and hereafter referred to as “Argue”).

3. A method for in store shopping, comprising: 
Receiving, by a processor, a list of a plurality of items;  (Argue ¶22 discloses receiving a list of items)
Sharing, by the processor, the list with a plurality of mobile devices, the plurality of mobile devices display the plurality of mobile devices display the plurality of items on the list; (Argue ¶22 stores the list in an account with the user and shares the list with the user’s mobile devices; ¶25 discloses that the list could be presented to a user’s devices, thus, a plurality of mobile devices is taught.  Moreover, as a user can access their account from any computing device (see ¶22 regarding storing the list in a user’s account) the list is shared with multiple devices)
Providing, by the processor, an updated list to the plurality of mobile devices, wherein the updated list indicates that a selected item from the plurality of items has been picked up and the mobile devices display the updated list indicating the selected item has been picked up; (Argue ¶37 discloses receiving an indication that an item from the list has been retrieved, that updates the list in the server, thus, the list is updated to indicate that the item has been picked up; see also ¶39 where an updated list is provided by the server and also ¶30-36) 
Determining, by the processor, locations of the plurality of items within a store of the retailer; and (Argue ¶14 determines the location of the items)
communicating the locations of the plurality of items to a mobile devices selected form the plurality of mobile devices.  (Argue ¶23 presents locations to the user; see also ¶27-28, 33) 

4.  The method according to Claim 3 further comprising: determining a route to travel in the store based upon the locations determined; and  (Argue ¶8 determines a route for the customer to travel)
communicating the route to the mobile device.  (Argue ¶28 transmits the route to the mobile device)



6. The method of Claim 3 further comprising: summing the price of the plurality of items; and communicating the sum calculated to the mobile device.  (Argue ¶38, 42-43 discloses a checkout process for paying for the scanned items)  

7. The method of Claim 3 further comprising: processing payment for the sum calculated based upon communication with the mobile device.  (Argue ¶38, 42-43 discloses a checkout process for paying for the scanned items)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Argue in view of US 2012/0259732 Sasankan et al. (hereafter Sasankan). 

Argue does not disclose

However in another system for locating products within a store, Sasankan Fig 8 discloses an interface that shows the exact location on a shelf for an item.  It would have been obvious to modify the system of Argue to include an augmented reality interface that provides direction to an exact location of an item for the purposes of assisting a user to find an item in the store as taught by Sasankan (¶4). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Shui/
Primary Examiner, Art Unit 3684